NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted, May 9, 2013
                                     Decided May 9, 2013

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12-2519

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Western District of Wisconsin.

       v.                                         No. 11-CR-77-WMC-01

MATTHEW HENDRICKSON,                              William M. Conley,
    Defendant-Appellant.                          Chief Judge.

                                           ORDER

       Matthew Hendrickson pleaded guilty to distributing child pornography, 18 U.S.C.
§ 2252(a)(2), and the district court sentenced him to 144 months’ imprisonment.
Hendrickson filed a notice of appeal, but his appointed lawyer asserts that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).
Hendrickson has not responded to counsel’s submission, see CIR. R. 51(b), so we confine our
review to the potential issues identified in counsel’s facially adequate brief, see United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Hendrickson was arrested for distributing images and videos of minors engaging in
sexually explicit conduct through a peer-to-peer file sharing program. The district court,
No. 12-2519                                                                               Page 2

upon learning that Hendrickson had been receiving sex-offender counseling (in connection
with his reported history of visual and auditory hallucinations, depression, and suicidal
thoughts), permitted him to continue receiving treatment in lieu of pretrial detention. After
Hendrickson entered his guilty plea (but before sentencing), he admitted to his lawyer’s
forensic psychologist that he had fabricated his psychotic symptoms in his panic in the
aftermath of being caught sharing child pornography; he acknowledged hoping to avoid
prosecution or secure a lesser sentence by blaming his criminal behavior on voices in his
head. Hendrickson subsequently reiterated to a court-appointed psychologist that he lied
about experiencing psychotic symptoms to avoid punishment.

       Counsel has determined that Hendrickson does not want to challenge his guilty
plea, and thus counsel appropriately omits discussion about the adequacy of the plea
colloquy and the voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 671–72
(7th Cir. 2002).

        Counsel first considers whether Hendrickson could argue that the district court
should have adjusted his offense level for acceptance of responsibility. At sentencing the
district court refused to give Hendrickson credit for acceptance of responsibility,
see U.S.S.G. § 3E1.1, despite declining the government’s request to increase his offense level
for obstruction of justice, see U.S.S.G. § 3C1.1. We agree with counsel that it would be
frivolous to challenge the district court’s ruling. Even if a defendant timely pleads guilty,
conduct inconsistent with acceptance of responsibility may prevent him from earning a
deduction. See U.S.S.G. § 3E1.1 cmt. n.3; United States v. Horn, 635 F.3d 877, 879 (7th Cir.
2011). For example, a defendant who tries to minimize his culpability is not entitled to a
reduction, see United States v. Munoz, 610 F.3d 989, 993–94 (7th Cir. 2010), and, as the district
court explained, Hendrickson “admitted feigning serious mental health problems to avoid
prosecution and sentencing.” And though Hendrickson eventually was forthcoming about
his mental health, his earlier behavior is incompatible with genuine remorse. See United
States v. Diaz-Gaudarama, 614 F.3d 387, 391 (7th Cir. 2010); States v. DeLeon, 603 F.3d 397, 408
(7th Cir. 2010); United States v. McIntosh, 198 F.3d 995, 999 (7th Cir. 2000).

        Counsel next considers whether Hendrickson could argue that the district court
imposed an unreasonable sentence. The district court calculated a total offense level of 37
and criminal history of I, yielding a guidelines imprisonment range of 210 to 262 months,
subject to the statutory maximum of 240 months. See 18 U.S.C. § 2252(b). The court
addressed Hendrickson’s argument that it should give the child-pornography guidelines
less deference because they lack empirical support. But the court disagreed with
Hendrickson’s argument—as it was entitled to do, see United States v. Coopman, 602 F.3d
814, 818 (7th Cir. 2010)—that the guidelines produced an unjustified sentencing range in
this case. The court ultimately concluded, after weighing Hendrickson’s family support,
No. 12-2519                                                                           Page 3

academic achievements, and mental-health problems against his lies about his psychotic
symptoms, the innumerable illicit images found on his computer, and his continued
viewing of those images during treatment from a concealed laptop, see 18 U.S.C.
§ 3553(a)(1), (a)(2), that a 144-month sentence was appropriate. This below-guidelines
sentence is presumed reasonable, and counsel has not identified any reason to overcome
that presumption. See United States v. Banas, No. 12-1499, 2013 WL 979109, at *5 (7th Cir.
Mar. 14, 2013); United States v. Noel, 581 F.3d 490, 500 (7th Cir. 2009).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.